Exhibit 10.1

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this “Agreement”), dated as of October 15, 2011, is
entered into by and among Trailer Bridge, Inc. (“Borrower”), the financial
institutions from time to time party to the Loan Agreement (as defined below) as
lenders (collectively, the “Lenders”) and Wells Fargo Bank, N.A., in its
capacity as agent (in such capacity, “Agent”) for itself the Lenders.

W I T N E S S E T H:

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Agent and Lenders have made and may hereafter make loans and
other financial accommodations to Borrower as set forth in (1) the Loan and
Security Agreement, dated April 23, 2004, by and among Agent, Lenders and
Borrower (as the same now exists and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
(2) all other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

WHEREAS, certain Specified Defaults (as defined below) have occurred and are
continuing under the Financing Agreements; and

WHEREAS, Borrower has requested that Agent and Lenders forbear from exercising
their rights and remedies under the Financing Agreements due to the occurrence
of the Specified Defaults and make certain other amendments to the Financing
Agreements.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

SECTION 1. DEFINITIONS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Financing Agreements shall be
deemed and are hereby amended to include, in addition to and not in limitation
of all other definitions, each of the following definitions:

(a) “Forbearance Agreement” shall mean the Forbearance Agreement, dated as of
October 15, 2011, by and among Borrower, Agent and Lenders, as the same now
exists or may hereafter be amended, modified, extended, renewed restated or
replaced.

(b) “Forbearance Termination Date” shall mean the earlier to occur of
(i) October 31, 2011, (ii) the date of the occurrence of any Event of Default
other than the Specified Defaults, (ii) the date of the occurrence of any Event
of Default (as defined in the Term B Loan Agreement), including as a result of
any failure of Borrower to comply with the Term Loan Forbearance Agreement.



--------------------------------------------------------------------------------

(c) “Forecast” shall mean the initial thirteen (13) week cash flow forecast, in
form and substance satisfactory to Agent and delivered to Agent in accordance
with Section 4.2 of the Forbearance Agreement, together with any subsequent or
amended forecasts delivered to Agent, and acceptable to Agent, in accordance
with the terms and conditions of the Forbearance Agreement.

(d) “Specified Defaults” shall mean, collectively, (i) the Event of Default
arising under Section 10.1(p) of the Loan Agreement due to the failure of
Borrower to consummate, by October 15, 2011, a refinancing of the Indebtedness
evidenced by the Senior Secured Notes, (ii) the Event of Default arising under
Section 10.1(a)(iii) of the Loan Agreement due to the failure of Borrower to
comply with Section 9.17 of the Loan Agreement with respect to the four
consecutive fiscal quarter period ended September 30, 2011, and (iii) the Event
of Default arising under Section 10.1(a)(iii) of the Loan Agreement due to the
failure of Borrower to comply with Section 9.18 of the Loan Agreement with
respect to the fiscal year ending December 31, 2011.

(e) “Term Loan Forbearance Agreement” shall mean a forbearance agreement, in
form and substance satisfactory to Agent and Lenders, duly executed by Borrower
with respect to certain defaults arising under the Term B Loan Financing
Documents.

1.2 Amendment to Definition of Collateral. All references to the term
“Collateral” in the Loan Agreement or the other Financing Agreements shall be
deemed to include, and each such reference is hereby amended to include, in
addition to and without limitation of all other Collateral, the Forbearance
Collateral (as defined in the Forbearance Agreement).

1.3 Accrued Accounts. Notwithstanding anything to the contrary contained in the
Loan Agreement, the other Financing Agreements or otherwise, (i) in no event
shall Accrued Accounts constitute or be deemed Eligible Accounts, (ii) the
definition of Eligible Accounts shall not include any Accrued Accounts and
(iii) no Accrued Account shall be included in the calculation of the Borrowing
Base.

1.4 Amendment to Definition of Borrowing Base. The definition of “Borrowing
Base” in Section 1.9 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“Borrowing Base” shall mean, at any time, the amount equal to:

(a) the lesser of:

(i) the amount equal to eighty-five (85%) percent of the Eligible Accounts; or

(ii) the Revolving Loan Limit;

minus

(b) Reserves.

1.5 Interpretation. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 2. ACKNOWLEDGMENTS.

2.1 Acknowledgment of Obligations. Borrower hereby acknowledges confirms and
agrees that (a) as of the close of business on October 15, 2011 the aggregate
outstanding principal amount of the Obligations is $6,165,140.32, (b) such
amount, together with all interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by Borrower to Agent
and Lenders under the Financing Agreements, is unconditionally owing by the
Borrower to Agent and Lenders without offset, defense or counterclaim of any
kind, nature or description whatsoever and (c) its obligation and liability for
the payment and performance of the Obligations pursuant to the Financing
Agreements is unconditionally owing to Agent and Lenders without offset, defense
or counterclaim of any kind, nature or description whatsoever.

2.2 Acknowledgment of Security Interests. Borrower hereby acknowledges, confirms
and agrees that Agent, for the benefit of itself and Lenders, has and shall
continue to have valid, enforceable and perfected liens upon and security
interests in the Collateral and all other assets and properties of Borrower upon
or in which Agent, for the benefit of Lenders, has been granted or holds a lien
or security interest.

2.3 Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each Financing Agreement has been duly executed and delivered
by Borrower to Agent and Lenders and is in full force and effect as of the date
hereof, (b) the agreements and obligations of Borrower in the Financing
Agreements constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with the terms thereof, and Borrower
has no valid defense to the enforcement of such obligations, and (c) Agent and
the Lenders are and shall be entitled to the rights, remedies and benefits
provided for in the Financing Agreements.

SECTION 3. FORBEARANCE AS TO CERTAIN EVENTS OF DEFAULT.

3.1 Acknowledgment of Specified Defaults. Borrower acknowledges, confirms and
agrees that (a) each of the Specified Defaults has occurred and is continuing,
(b) each of the Specified Defaults constitutes an Event of Default under the
Financing Agreements and (c) in the absence of this Agreement, the occurrence of
the Specified Defaults entitles Agent and Lenders to exercise their rights and
remedies under the Financing Agreements, applicable law and otherwise,
including, without limitation, their right to declare all Obligations to be
immediately due and payable.

3.2 Forbearance.

(a) In reliance upon the representations, warranties and covenants of Borrower
contained in this Agreement, and subject to the terms and conditions of this
Agreement, Agent and Lenders agree to forbear, until the Forbearance Termination
Date, from exercising their rights and remedies under the Financing Agreements
or applicable law due to the occurrence of the Specified Defaults.

 

3



--------------------------------------------------------------------------------

(b) Borrower agrees that all of the Obligations shall, if not sooner paid in
accordance with the Financing Agreements, be absolutely and unconditionally due
and payable in full in cash by the Borrower to Agent and Lenders on the
Forbearance Termination Date.

(c) Upon the Forbearance Termination Date, the agreement of Agent and Lenders to
forbear with respect to the Specified Defaults shall automatically and without
further action terminate and be of no force and effect, it being understood and
agreed that the effect of such termination will be to permit Agent and Lenders
to immediately exercise, without any further notice or forbearance of any kind,
all of their rights and remedies under the Financing Agreements, applicable law
or otherwise with respect to the Specified Defaults or any other Event of
Default which shall exist or shall have occurred and be continuing at such time.

(d) No termination of the Financing Agreements shall relieve or discharge
Borrower of its duties, covenants and obligations under the Financing Agreements
until all Obligations have been indefeasibly paid and satisfied in full in
immediately available funds on terms and conditions acceptable to Agent.
Borrower hereby expressly waives any right to receive notification under
Section 9-611 of the UCC or otherwise of any disposition of any Collateral by
Agent, any Lender or their designees, and waives any rights under Sections
9-620(e) and 9-623 of the UCC.

3.3 No Waiver; Reservation of Rights.

(a) Agent and Lenders have not waived, are not by this Agreement waiving and
have no intention of waiving any of the Specified Defaults or any other Event of
Default that has occurred as of the date hereof, that may be continuing as of
the date hereof or that may occur after the date hereof, whether the same or
similar to any of the Specified Defaults. Except with respect to the Specified
Defaults as and to the extent expressly set forth in Section 3.2 above, Agent
and Lenders have not agreed to forbear from exercising any of their rights or
remedies concerning any default or Event of Default that may have occurred as of
the date hereof, that may be continuing as of the date hereof or that may occur
after the date hereof.

(b) Subject to Section 3.2 above, Agent and Lenders reserve the right to
exercise any or all of their rights and remedies under the Financing Agreements
or otherwise as a result of any Event of Default that may be continuing on the
date hereof or that may occur after the date hereof. Agent and Lenders have not
waived any of such rights or remedies and nothing in this Agreement, or any
delay on their part in exercising any such rights or remedies, should be
construed as a waiver of any such rights or remedies.

SECTION 4. AMENDMENTS AND ADDITIONAL COVENANTS.

4.1 Security Interest. To secure payment and performance of all Obligations,
Borrower hereby grants to Agent, for itself and the benefit of Lenders, and also
confirms and reaffirms and without limiting the prior grant to Agent and Lenders
of, a continuing security interest in, a lien upon, and a right of set off
against, all personal property and interests in personal property of Borrower,
whether now owned or hereafter acquired or existing, and wherever located
(together with all other collateral security for the Obligations at any time
granted to or held or acquired by Agent or any Lender, collectively, the
“Forbearance Collateral”):

 

4



--------------------------------------------------------------------------------

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(e) all instruments, including, without limitation, all promissory notes;

(f) all documents;

(g) all deposit accounts;

(h) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(j) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower now or hereafter held or received by or in transit to
Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(l) to the extent not otherwise described above, all Receivables;

(m) all Records; and

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

5



--------------------------------------------------------------------------------

4.2 Forecast.

(a) On or before the close of business on October 24, 2011, Borrower shall have
prepared and delivered to Agent and Lenders the initial thirteen (13) week
Forecast which sets forth, among other information, (A) projected aggregate
weekly cash disbursements of Borrower, (B) projected aggregate weekly cash
receipts of Borrower and (C) the projected aggregate weekly outstanding
principal balance of the Obligations.

(b) Not later than 10:00 a.m. (Eastern time) on the Tuesday following the end of
each week set forth in the Forecast, Borrower shall deliver to Agent, in form
and substance acceptable to Agent, (i) a subsequent thirteen (13) week Forecast,
which subsequent Forecast(s) shall roll forward by one week the immediately
preceding Forecast and (ii) a report that sets forth for the immediately
preceding week a comparison of Borrower’s actual cash disbursements and receipts
for such week to Borrower’s projected cash disbursements and receipts for such
week as set forth in the Forecast.

(c) Borrower hereby confirms, acknowledges and agrees that any failure of
Borrower to comply with Sections 4.1(a) or (b) above shall constitute an
additional Event of Default under the Financing Agreements.

4.3 Consultant. Not later than October 21, 2011, Borrower shall retain, on terms
and conditions acceptable to Agent and at the sole cost and expense of Borrower,
a business consultant acceptable to Agent (the “Consultant”) to, among other
things, advise Borrower in connection with the operation of its business.
Borrower hereby (a) agrees to deliver to Agent, or cause to be delivered to
Agent, copies of all budgets, records, projections, financial information,
reports and other information prepared, produced and/or delivered by or to the
Consultant with respect to the Collateral or the financial condition, business
or operations of Borrower and (b) irrevocably authorizes the Consultant to
deliver to Agent such information as Agent may request concerning Borrower, the
Collateral or the financial condition, business or operations of Borrower.

4.4 DIP Budget. Not later than October 28, 2011, Borrower shall prepare and
deliver to Agent a thirteen (13) week budget, approved by the Consultant,
setting forth projected cash disbursements and cash receipts of Borrower in the
event that Borrower elects to file a Chapter 11 bankruptcy case; provided, that,
neither the delivery of any such budget nor anything contained herein or
otherwise shall be deemed a consent by Agent and Lenders to the filing of any
such bankruptcy case or a waiver by Agent and Lenders of any rights or remedies
resulting therefrom or with respect thereto.

4.5 Additional Deliveries. Borrower shall deliver or cause to be delivered to
Agent copies of all commitment letters, term sheets, proposals, letters of
intent and similar documents concerning any proposed or contemplated financing,
including any Debtor-in-Possession financing, of Borrower.

SECTION 5. ADDITIONAL EVENTS OF DEFAULT.

Borrower acknowledges, confirms and agrees that any failure of Borrower to
comply with the covenants, conditions and agreements contained in this Agreement
shall constitute an Event of Default under this Agreement and the other
Financing Agreements and shall not be subject to any cure or grace period.

 

6



--------------------------------------------------------------------------------

SECTION 6. FORBEARANCE FEE.

In addition to all other fees, charges, interest and expenses payable by
Borrower to Agent and Lenders under the Financing Agreements, as an inducement
for Agent and Lenders to enter into this Agreement and in consideration of the
covenants and agreements of Agent and Lenders contained herein, Borrower shall
pay to Agent, for the benefit of Lenders, a forbearance and amendment fee in the
amount of $15,000, which fee shall be fully earned as of and payable on the date
of this Agreement and may be charged to any loan account of Borrower.

SECTION 7. REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the continuing covenants and agreements at any time made by the
Borrower to Agent and Lenders pursuant to the Financing Agreements, Borrower
represents, warrants and covenants with and to Agent and Lenders as follows
(which representations, warranties and covenants are continuing and shall
survive the execution and delivery hereof):

7.1 Authorization, Execution and Delivery. This Agreement has been duly
authorized, executed and delivered by all necessary action on the part of
Borrower, and the agreements and obligations of Borrower contained herein
constitute legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms.

7.2 Accuracy of Existing Representations and Warranties. All of the material
representations and warranties set forth in the Financing Agreements, each as
amended hereby, are true and correct in all material respects on and as of the
date hereof as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date.

7.3 No Default. As of the date of this Agreement and after giving effect hereto,
no default or Event of Default exists or has occurred and is continuing other
than the Specified Defaults.

SECTION 8. RELEASE AND COVENANT NOT TO SUE.

8.1 Release.

(a) In consideration of the agreements of Agent and Lenders contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Agent, Lenders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the Agent,
Lenders and all such other parties being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts,

 

7



--------------------------------------------------------------------------------

controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower or its successors,
assigns or other legal representatives, may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Agreement, in connection with the Financing Agreements,
as amended and supplemented through the date hereof.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of the release set forth above.

8.2 Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably covenants and agrees with each Releasee that Borrower will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged pursuant to Section 8
above. If Borrower violates the foregoing covenant, Borrower agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

SECTION 9. CONDITIONS TO EFFECTIVENESS

The effectiveness of the forbearance made pursuant to this Agreement shall be
subject to the receipt by Agent of an original (or electronic copy) of (a) this
Agreement, duly authorized, executed and delivered by Borrower and (b) the Term
Loan Forbearance Agreement, in form and substance satisfactory to Agent, duly
authorized, executed and delivered by Borrower.

SECTION 10. Provisions of General Application

10.1 Effect of this Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied and
in all other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. To
the extent of conflict between the terms of this Agreement and the other
Financing Agreements, the terms of this Agreement shall control.

10.2 Binding Agreement; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Agent, Lenders, Borrower and their
respective successors and assigns. This Agreement is solely for the benefit of
Agent, Lenders, Borrower and their respective successors and assigns, and no
other person shall have any right, benefit, priority or interest under, or
because of the existence of, this Agreement.

 

8



--------------------------------------------------------------------------------

10.3 Costs and Expenses. In addition to all other fees and expenses payable by
the Borrower to Agent and Lenders under the Financing Agreements, Borrower shall
reimburse Agent and the Lenders for all costs and expenses, including legal fees
and expenses, incurred by Agent and the Lenders in the structuring, negotiation,
arrangement or preparation of this Agreement and the agreements, documents
and/or instruments to be executed in connection herewith or contemplated hereby.

10.4 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

10.5 Governing Law. The validity, interpretation and enforcement of this
Agreement whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of Florida but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida.

10.6 Waiver of Jury Trial. Borrower hereby irrevocably waives any right to trial
by jury of any claim, demand, action or cause of action arising under this
agreement or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this agreement or the transactions
contemplated hereby, in each instance whether now existing or hereafter arising
and whether in contract, tort, equity or otherwise.

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile or other method of electronic transmission shall
have the same force and effect as the delivery of an original executed
counterpart of this Agreement. In making proof of this Agreement, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties thereto.

[REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.     TRAILER BRIDGE, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

LENDERS     WELLS FARGO BANK, N.A.       By:  

 

      Name:  

 

      Title:  

 

     

Signature Page to Forbearance Agreement